McNULTY, Judge.
The administrator of the estate of C. A. Rudisill, deceased, directly appeals from the judgments herein in favor of appellees, in which the trial court awarded appellees a sum equal to the value of certain stock certificates which had passed from the decedent during his lifetime to appellees and subsequently delivered back by appellees for, they now say, his convenience. It is not disputed that with their authority he sold the certificates, but made no subsequent accounting to appellees prior to his death.
The issues in these consolidated cases center around first, whether the decedent made a completed gift to his niece and nephew, the appellees Kay Rudisill and Henry Clifford Rudisill, II, respectively; and secondly, whether they subsequently made a gift back. The record abounds with evidence from which the trial court could, as it did, answer the first question in the affirmative, and is completely devoid of competent evidence from which it could find, and it did not so find, a gift back.
Accordingly, the judgment appealed from should be, and the same is hereby,
Affirmed.
HOBSON, C. J., and MANN, J., concur.